DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because, at line 1, “tower tube” should be –a tower tube--.
Claim 1 is objected to because, at lines 4 and 5, “on a second direction” should be --in a second direction--.  
Claim 9 is objected to because, at line 1, “tower tube segment” should be --the tower tube segment-- because the claim 9 tower tube segment is the same as the tower tube segment of claim 1, namely, assumedly segment numeral 2. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8 - are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siemens (EP 2 626 547 A1).
1.	Siemens (Fig. 2) discloses a support assembly for a tower tube segment (200), wherein the support assembly comprises:
a fixing member (101), extending in a first direction (left to right);
a first hinge member (120, 121, 104), stacked on the fixing member in a second direction (up and down) and connected to the fixing member (Fig. 2);
a support member (110, 111), spaced apart from the first hinge member in the first direction, and stacked on the fixing member in the second direction and connected to the fixing member (Fig. 2);
wherein in the second direction, a height of the support member is higher than that of the first hinge member (110 is higher than 120 as shown in Fig. 2), the first hinge member is adapted to rotatably connect with the tower tube segment (122 is a pin so rotation is possible, Examiner remarks that the limitation “adapted to” rotatably connect is a functional limitation given minimal patentable weight, Siemans being capable of rotation) and serve as a rotation fulcrum of the tower tube segment, and the support member is adapted to support the tower tube segment to maintain a position of the tower tube segment relative to the first hinge member (110 is capable of supporting the tube segment relative to the first hinge member because of pin 112 that holds 110 in place relative to any secured segment).

2.	Siemens discloses the support assembly according to claim 1, Siemens further disclosing the first hinge member comprises a first end (at 104) and a second end (the top of 120) opposite to each other, the first end is fixedly connected with the fixing member (Fig. 2 shows essentially a butt connection) while the second end is adapted to rotatably connect via pin 112 with the tower tube, and a connection line between the first end and the second end intersects the first direction with an intersection angle of about 45° (Fig. 2).

3.	Siemens discloses the support assembly according to claim 1, Siemens further comprising a second hinge member (110’, 104’, 111’) disposed on the support member, and the second hinge member comprises a third end and a fourth end opposite to each other, wherein the third end is fixedly connected with the support member (the end at 104’ is connected to 101’), the fourth end is adapted to support the tower tube segment and rotatably connect with the tower tube segment (the end of 110’ at 112’ is at least capable of rotation within the segment flange hole because 112’ is a pin), and a connection line between the third end and the fourth end intersects the first direction with an intersection angle of 45°.

6.	Siemens discloses the support assembly according to claim 1, Siemens further teaching a distance between the first hinge member and the support member in the first direction is d, and d is less than or equal to a maximum distance L from a center M of the tower tube segment to an outer surface of the tower tube segment at least because the tower tube segment is an intended use type claim element. As such, if the distance between the first hinge member and the support member in the first direction is d, then d is capable of being less than or equal to a maximum distance L from a center M of the tower tube segment to an outer surface of the tower tube as long as the intended use tower tube segment is sufficiently dimensioned, and the segment is appropriately rotationally oriented with respect to the support assembly. 

8.	Siemens discloses the support assembly according to claim 1, Siemens further teaching when the first hinge member is rotatably connected with the tower tube segment and the support member supports the tower tube segment, a center of gravity N of the tower tube segment is located between the first hinge member and the support member at least because, given the geometry of the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 – is rejected under 35 U.S.C. 103 as being unpatentable over Siemens.

. 

Claims 4-5 – are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Pederson (10,041,479). 
4.	Siemens does not comprise an adapting member comprising a first adapting lug connected with the first hinge member and a second adapting lug connected with the second hinge member, and the first adapting lug and the second adapting lug can be fixedly connected to the tower tube segment. Pederson comprises an adapting member (lifting brackets, 33a, Fig. 11C, are adapting members at least because they are adapted to connect a cable to a flange) comprising a first adapting lug (one of the lifting brackets) connected with a first member (111a) and a second adapting lug (the other lifting brackets) connected with the second member (111a), and the first adapting lug and the second adapting lug can be fixedly connected to the tower tube segment (Fig. 11C).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fixedly connect adapting members to the Siemens tower tube segment(s), and connect Siemens pin 105 into the cable 111a hole in the lug, for enhanced segment adjustability due to pin rotatability around the lug cable opening.

5.	Siemens in view of Pederson discloses the support assembly according to claim 4, Pederson further comprising a lifting bracket (the lifting bracket 33a in Fig. 11A) that can be connected to the tower segment (Fig. 11A). Siemens in view of Pederson does not expressly disclose the lifting bracket and the first adapting lug are disposed on the tower tube segment at two opposite sides relative . 

Claims 9-10, 12, and 17-19 – are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Lum (7,624,488).
9.	Siemens does not expressly disclose an assembling tooling for the tower tube segment, wherein the assembling tooling comprises:
a base;
a first support unit, disposed on the base and comprising two or more support assemblies according to claim 1, the two or more support assemblies of the first support unit being spaced apart from each other in the third direction;
a second support unit, disposed on the base opposite to the first support unit and comprising two or more support assemblies according to claim 1, the two or more support assemblies of the second support unit being spaced apart from each other in the third direction;
wherein the first hinge member of the first support unit and the first hinge member of the second support unit are arranged close to each other while the support member of the first support unit and the support member of the second support unit are arranged away from each other, and at least one of the first support unit and the second support unit is movably connected with the base to adjust a relative distance between the first support unit and the second support unit.
Lum (Fig. 3) discloses: 
a base (the adjacent, parallel members 35);

a second support unit (37), disposed on the base opposite to the first support unit and comprising two or more support assemblies (the two structures on 37 shown in Fig. 3 that contact 384), the two or more support assemblies of the second support unit being spaced apart from each other in the third direction, Fig. 3;
wherein a first hinge member (hm1) of the first support unit and first hinge member (hm2) of the second support unit are arranged close to each other while a support member (sm1) of the first support unit and a support member (sm2) of the second support unit are arranged away from each other, and at least one of the first support unit and the second support unit is movably connected with the base to adjust a relative distance between the first support unit and the second support unit (“sliding the left sliding base 36 and the right sliding base towards the center of the track 35”, col. 8, lines 47-48). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Siemens to include the Lum structure in Siemens to bring adjacent Siemens segments toward each other for connection similar to as taught by Lum, Fig. 3, for ease of assembly. 


    PNG
    media_image1.png
    368
    548
    media_image1.png
    Greyscale

Annotated Fig. 3 (Lum)

10.	Siemens in view of Lum discloses the assembling tooling according to claim 9, Lum further disclosing the assemblies of the first support unit and the support assemblies of the second support unit have the same number and are provided in one-to-one correspondence (Fig. 3 shows a total of six on each side).

12.	Siemens in view of Lum discloses the assembling tooling according to claim 10, Lum further disclosing the base comprises two or more base bodies (35) spaced apart from each other in the third direction, and the two support assemblies of the first support unit and the second support unit provided in one-to-one correspondence are movably connected to one of the base bodies (“sliding the left sliding base 36 and the right sliding base towards the center of the track 35”, col. 8, lines 47-48), respectively. 

17.	Siemens in view of Lum discloses the assembling tooling according to claim 10, Lum further disclosing the base comprises an integral frame structure (the strips 35 are like a frame structure), and the support assemblies of each of the first support unit and the second support unit are movably connected to the frame structure respectively (“sliding the left sliding base 36 and the right sliding base towards the center of the track 35”, col. 8, lines 47-48), respectively. 

18.	Siemens in view of Lum discloses the assembling tooling according to claim 9, Siemens further disclosing the first hinge member comprises a first end (at 104) and a second end (the top of 120) opposite to each other, the first end is fixedly connected with the fixing member (Fig. 2 shows essentially a butt connection) while the second end is adapted to rotatably connect via pin 112 with the tower tube, and a connection line between the first end and the second end intersects the first direction with an intersection angle of about 45° (Fig. 2).

19.	Siemens in view of Lum discloses the assembling tooling according to claim 9, Siemens in view of Lum further comprising a second hinge member disposed on the support member, and the second hinge member comprises a third end and a fourth end opposite to each other, wherein the third end is fixedly connected with the support member, the fourth end is adapted to support the tower tube segment and rotatably connect with the tower tube segment, and a connection line between the third end and the fourth end intersects the first direction with an intersection angle of about 45°, see Fig.; Siemens (Fig. 2) teaches a mirror image second hinge (110’. 121’, 104’) as claimed. 

Claims 11, 13-16, and 20 – are rejected under 35 U.S.C. 103 as being unpatentable over Siemens in view of Lum and in further view of Pederson. 

Pederson discloses a mounting assembly mounting blocks (lifting brackets, 33a, Fig. 11C) disposed between two tower segment ends. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the Pederson brackets on the Siemens/Lum base between the support unit support assemblies in the claimed one-to-one correspondence to hold tower segments in place for additional assembly between the support units. Pederson does not disclose the brackets have a groove for engaging with and supporting the tower tube segment. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a groove for additional holding beyond that provide by just the bolts. 

13.	Semens in view of Lum does not expressly disclose an assembling method for assembling tower tube segments, wherein the assembling method comprises the following steps:
providing an assembling tooling according to claim 9 and the steps of mounting and turning first and second segments, them between the first support unit and the second support units, with the segments being rotatably connected with the first hinge members of at least two support assemblies of the support units, and applying a force to the tower tube segments so that the they each rotate with the first hinge members connected to the respective tower tube segments as fulcrums, the segment supported on the support members of the respective support unit, and

Pederson teaches rotating tower segments at a hinge (28, Figs. 11A – 11C), and Siemens in view of Lum teaches bringing adjacent Siemens segments toward each other for connection similar to as taught by Lum, Fig. 3, and Siemens being capable of supporting the tube segment relative to the first hinge member because of pin 112 that holds 110 in place relative to any secured segment as described in the rejection of claim 1 above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for Siemens to include the mounting/rotating at a hinge step for additional job site ease of assembly, Semens in view of Lum teaching including assembling (the segments are bolted together) and adjusting (the Lum support units are adjustable with respect to each other). 

14.	Siemens in view of Lum and in further view of Pederson does not expressly disclose a specific rotation direction. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the rotation direction of the segments to be opposite in order to rotate panels in the direction between the support units where the support units can then be drawn together for final assembly. 

15.	Siemens in view of Lum and in further view of Pederson discloses the assembling method according to claim 13, Pederson further teaching in an assembling step, the first tower tube segment and the second tower tube segment are assembled to form a tower tube segment group with an opening, and the assembling step further comprises hoisting a third tower tube segment onto the opening and assembling the third tower tube segment with the first tower tube segment and the second tower tube segment to form a tower tube section (Fig. 9 shows a middle segment hoisted as claimed).

16.	Siemens in view of Lum and in further view of Pederson discloses the assembling method according to claim 14, Pederson further teaching in an assembling step, the first tower tube segment and the second tower tube segment are assembled to form a tower tube segment group with an opening, and the assembling step further comprises hoisting a third tower tube segment onto the opening and assembling the third tower tube segment with the first tower tube segment and the second tower tube segment to form a tower tube section (Fig. 9 shows a middle segment hoisted as claimed).

20.	Siemens does not comprise an adapting member comprising a first adapting lug connected with the first hinge member and a second adapting lug connected with the second hinge member, and the first adapting lug and the second adapting lug can be fixedly connected to the tower tube segment. Pederson comprises an adapting member (lifting brackets, 33a, Fig. 11C, are adapting members at least because they are adapted to connect a cable to a flange) comprising a first adapting lug (one of the lifting brackets) connected with a first member (111a) and a second adapting lug (the other lifting brackets) connected with the second member (111a), and the first adapting lug and the second adapting lug can be fixedly connected to the tower tube segment (Fig. 11C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to fixedly connect adapting members to the Siemens tower tube segment(s), and connect Siemens pin 105 into the cable 111a hole in the lug, for enhanced segment adjustability due to pin rotatability around the lug cable opening.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633